In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 14‐2368 
UNITED STATES OF AMERICA, 
                                                             Plaintiff‐Appellee, 

                                                    v. 

ALEXSIS J. GARCIA, A/K/A  
ALEXIS JAMES GARCIA, 
                                                          Defendant‐Appellant. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                          Southern District of Illinois. 
                   No. 13 CR 40097 — J. Phil Gilbert, Judge. 
                                  ____________________ 

        ARGUED APRIL 22, 2015 — DECIDED OCTOBER 29, 2015 
                     ____________________ 

    Before  POSNER, KANNE, Circuit Judges, and  DARRAH, Dis‐
trict Judge. 
    DARRAH, District Judge. This is a direct appeal of a crimi‐
nal  sentence  against  defendant‐appellant  Alexsis  J.  Garcia 
(“Garcia”). Pursuant to an open plea agreement, Garcia pled 

                                                 
       Of the Northern District of Illinois, sitting by designation. 
2                                                        No. 14‐2368 

guilty to two counts of distribution of heroin in violation of 
21 U.S.C. § 841(a)(1) and (b)(1)(C).  
    The district court found that Garcia had a Criminal His‐
tory Category of V and a total offense level of 19, which led 
to  a  guideline  range  of  57  to  71  months.  The  Government 
recommended a sentence of 120 months’ imprisonment. The 
Government  argued  that  Garcia’s  criminal  history  was  al‐
most that of a career offender and that Garcia should be sen‐
tenced between  the  guideline range of 57 to 71 months  and 
the career offender guideline range of approximately 151 to 
188 months. Garcia’s counsel recommended a sentence at the 
low  end  of  the  range,  57  months,  and  argued  that  Garcia’s 
traumatic childhood and his acceptance of Christianity were 
strong  factors  in  mitigation.  Defendant  also  made  a  state‐
ment  in  allocution  that  addressed  both  of  those  mitigating 
factors. 
   The district court sentenced Garcia to 108 months in pris‐
on. In addition, the district court imposed three years of su‐
pervised  release  without  any  consideration  of  the  § 3553(a) 
sentencing factors. 
     Garcia  presents  three  issues  on  appeal.  First,  Garcia  ar‐
gues  that  the  district  court  did  not  offer  a  sufficiently  com‐
pelling justification for imposing a sentence above the guide‐
line  range.  Second,  Garcia  argues  that  the  district  court 
committed a procedural error when it stated that it intended 
to impose a sentence that was 27 months above the high end 
of  the  57  to  71  month  guideline  range,  but  then  imposed  a 
sentence of 108 months’ imprisonment, 37 months above the 
high  end  of  the  guideline  range.  Finally,  Garcia  argues  that 
the district court erred by imposing discretionary supervised 
No. 14‐2368                                                           3 

release  conditions  without  making  any  18  U.S.C.  §  3583(d) 
findings to support them. 
    A district court’s sentence is reviewed under an abuse‐of‐
discretion  standard,  regardless  of  whether  that  sentence  is 
imposed inside or outside the Guidelines range. Gall v. Unit‐
ed  States,  552  U.S.  38,  51  (2007). An  above‐range  sentence  is 
upheld so long as the district court applied the factors in 18 
U.S.C. § 3553(a) and adequately explains why the penalty is 
appropriate.  See  United  States  v.  Hill,  645  F.3d  900,  911  (7th 
Cir. 2011); United States v. Courtland, 642 F.3d 545, 550–51 (7th 
Cir. 2011). 
   The  district  court  reasonably  determined  that  previous 
incarcerations  had  not deterred  Garcia from committing se‐
rious crimes and that an above‐the‐range sentence was nec‐
essary to protect the public. See 18 U.S.C. § 3553(a)(2)(B)‐(C). 
The  court  also  noted  that  Garcia  remained  drug  free  and 
helped people while he was imprisoned but had failed to do 
so when released. See 18 U.S.C. § 3553(a)(2)(D). Further, the 
court  specifically  found  that  the  factors  in  aggravation  out‐
weighed the factors in mitigation. The district court applied 
the  factors  in  18  U.S.C.  §  3553(a)  and  adequately  explained 
why an above‐the‐range penalty is appropriate. 
     The Government has conceded that the case must be re‐
manded  for  a  new  sentencing  hearing  on  the  imposition  of 
the  conditions  for  supervised  release.  “[S]entencing  judges 
should impose conditions of supervised release which are (a) 
appropriately  tailored  to  the  defendantʹs  offense,  personal 
history and characteristics; (b) involve no greater deprivation 
of liberty than is reasonably necessary to achieve the goals of 
deterrence,  protection  of  the  public,  and  rehabilitation;  and 
(c)  sufficiently  specific  to  place  the  defendant  on  notice  of 
4                                                          No. 14‐2368 

what  is  expected.”  United  States  v.  Parrish  Kappes,  782  F.3d 
828, 847–48 (7th Cir. 2015). Further, “a sentencing court must 
justify the conditions  and the length of the  term  at  sentenc‐
ing by an adequate statement of reasons, reasonably related 
to  the  applicable  §  3553(a)  factors.”  Id.  at  845  (citing  United 
States v. Bryant, 754 F.3d 443, 445 (7th Cir. 2014)). 
    In  this  instance,  the  district  court  made  no  statement  of 
reasons  justifying  the  non‐mandatory  conditions  of  super‐
vised release or the length of the term of supervised release. 
Therefore,  the  case  must  be  remanded  to  the  district  court 
for resentencing and a statement of reasons in justification of 
the length and conditions of supervised release. 
    Garcia  also  argues  that  the  district  court  committed  a 
procedural error by imposing a 108 month sentence but also 
stating that the sentence would be 27 months above the high 
end of the guideline range, which would have resulted in a 
sentence of 98 months. Procedural errors include: “failing to 
calculate  (or  improperly  calculating)  the  Guidelines  range, 
treating the Guidelines as mandatory, failing to consider the 
§  3553(a) factors, selecting a  sentence based  on clearly erro‐
neous facts, or failing to adequately explain the chosen sen‐
tence—including  an  explanation  for  any  deviation  from  the 
Guidelines  range.”  Gall,  552  U.S.  at  51.  When  imposing  the 
sentence, the district court stated: 
        The  Court,  having  considered  all  the  infor‐
        mation  of  the  presentence  report,  including 
        guideline computations and factors set forth in 
        18  USC  3553(a),  pursuant  to  [the]  Sentencing 
        Reform  Act  of  1984,  it  is  the  judgment  of  this 
        Court that the defendant, Alexsis James Garcia 
        is  hereby  committed  to  the  custody  of  the  Bu‐
No. 14‐2368                                                           5 

       reau  of Prisons to be imprisoned  for  a  term of 
       108 months on each count to be served concur‐
       rently. That’s 27 months, a little over two years 
       above  the  high  end  of  the  guideline  range, 
       which  the  Court,  in  balancing  the  aggravation 
       and  mitigation,  feels  that  that’s  ‐‐  a  27‐month 
       above the guideline is appropriate. 
Sent.  Tr.  at  18–19.  The  written  judgment  stated  that  Garcia 
was  sentenced  to  108  months  on  Counts  1  and  2  of  the  in‐
dictment,  the  sentences  to  run  concurrently.  The  district 
court committed a procedural error by imposing a sentence 
that was 37 months above the guideline range. 
   Usually,  if  the  oral  and  written  sentences  are  in  conflict, 
the oral pronouncement controls. United States  v. Daddino, 5 
F.3d  262,  266  (7th  Cir.  1993).  “This  rule  can  only  prevail, 
however, if the oral language is unambiguous.” Id. It would 
be permissible to determine that the written judgement and 
commitment order controls. See United States v. Bonanno, 146 
F.3d 502, 511 (7th Cir. 1998). In this case, however, the district 
court on remand will be afforded an opportunity to sentence 
anew and assure there is no conflict. 
   It  is  therefore  ORDERED  that  the  case  is  remanded  for 
resentencing.  This  will  further  provide  the  district  court  an 
opportunity  to  give  clear  justification  for  the  length  and 
conditions  of  supervised  release  and  clarify  its  ruling  as  to 
the length of Garcia’s sentence.